Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page1lof19 Page ID#:1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

aneeamelf

UNITED STATES DISTRICT COWRT:

for the
Central District of California

    
 
 

 

   

 

 

 

 

. United States of America )
v. )
Adam Joiner
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 7, 2016, and August 12, 2016, in the county of Los Angeles in the
Central District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 1343, 1957, and

Wire Fraud; Engaging in Monetary Transactions in Property Derived from

1028A Specified Unlawful Activity; Aggravated Identity Theft

This criminal complaint is based on these facts:

Please see Attachment to Complaint and attached affidavit.

@ Continued on the attached sheet.

/ s/

 

Complainant ’s signature

Nathan Cherney, Special Agent

Printed name and title

Sworn to before me and signed in my presence.

 

f
[s/
Judge's signature

City and state: Los Angeles, California The Honorable John E. McDermott

Printed name and title

 
Case 2:19-mj-03346-DUTY Document 1 Filed 08/13/19 Page 2 0f19 Page ID #:2

Attachment to Complaint
Count One (18 U.S.C. § 1343)

Beginning on an unknown date, and continuing through at least on or about July 13,
2017, in Los Angeles County, within the Central District of California, and elsewhere, defendant
ADAM JOINER (“JOINER”), knowingly and with the intent to defraud, devised, participated in,
executed, and attempted to execute a scheme to defraud as to material matters, and to obtain
money and property by means of material false and fraudulent pretenses, representations,
promises, and the concealment of material facts. The scheme to defraud was carried out in
substance as follows: Defendant JOINER would solicit financial investments in film projects
from potential investors, such as Korea Investment Partners Co., Ltd. and Star Century Pictures
Co., Ltd. Through oral statements and written materials, defendant JOINER would represent to
the potential investors that established film distributors, such as Netflix and Amblin, had agreed
to distribute the film projects he was producing through his company, Dark Planet Pictures, LLC,
and for which he sought the financial investments. The representations were false and concealed
material facts because, among other things, the film distributors had not agreed to distribute the
films. Defendant JOINER would create and distribute to the potential investors fabricated
agreements with the film distributors that used the names of real persons. In reliance on
defendant JOINER’s false representations, the potential investors would transfer funds by wire
into a bank account under defendant JOINER’s control. On or about April 7, 2016, within the
Central District of California, and elsewhere, for the purpose of executing the above-described
scheme to defraud, defendant JOINER caused the transmission by means of wire communication
in foreign commerce an: email to Korea Investment Partners Co., Ltd. attaching a purported
distribution agreement between Netflix and Dark Planet Pictures, LLC.

Count Two (18 U.S.C. §§ 1957(a); 2(b))

On or about August 12, 2016, in Los Angeles County, within the Central District of
California, and elsewhere, defendant ADAM JOINER, knowing that the funds involved
_ represented the proceeds of some form of unlawful activity, knowingly engaged and willfully
caused others to engage in a monetary transaction, affecting interstate commerce, in criminally-
derived property of a value greater than $10,000, by transferring approximately $5,192,916 from
a Bank of America account ending in 0230 to California Investor Escrow, for the purchase of a
residence in Manhattan Beach, California, such property, in fact, having been derived from
specified unlawful activity, namely, wire fraud, in violation of Title 18, United States Code,
Section 1343.

Count Three (18 U.S.C § 1028A)

On or about April 7, 2016, in Los Angeles County, within the Central District of
California, and elsewhere, defendant ADAM JOINER (“JOINER”) knowingly possessed,
transferred, and used, without lawful authority, means of identification that defendant JOINER
knew belonged to another person, that is, the name and signature of victim T.S., during and in
relation to the offense of Wire Fraud, a felony violation of Title 18, United States Code,
Section 1343, as charged in Count One of this Complaint.

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 3of19 Page ID #:3

AFFIDAVIT
I, Nathan Cherney, being duly sworn, declare and state as follows:

I. INTRODUCTION

1.. lama Special Agent with the Federal Bureau of Investigation, and have been so
employed since January 2018. I am currently assigned foa Complex Financial Crime squad of
the FBI’s Los Angeles Field Office, which is responsible for investigating corporate and
securities fraud, including mail fraud, wire fraud, securities fraud, and insider trading.

2. Since becoming an FBI Special Agent in 2018, I have received approximately 19
weeks of formal training at the FBI Training Academy in Quantico, Virginia, in financial
analysis, interviewing, surveillance, and other investigative techniques. In June 2019, I also
attended a multi-day Securities Industry Essentials formal training sponsored by the FBI
Economics Crimes Unit. At this training, I received formal training essential to securities
industry markets, regulatory agencies and their functions, and prohibited practices. Before
joining the FBI, I performed. numerous financial audits while employed as an auditor at a public
accounting firm for approximately three years. I participated in many aspects of the audits
including, but not limited to, procedures for fraud detection, financial analysis, and reviews of
accounting and bank records. I received approximately eight weeks of formal training from the
accounting firm including, but not limited to, fraud, accounting principles, financial analysis, and
auditing principles. I hold a Bachelor of Arts degree in Economics from the University of .
Michigan and a Master of Science in Accounting from Michigan State University. I am currently
a Cextified Public Accountant in the state of California.

3. In addition to my formal training and personal experience, I have learned from
and worked alongside numerous senior FBI agents with years of experience in various criminal
investigations including, but not limited to corporate and securities fraud, mail fraud, wire fraud,
securities fraud, and insider trading. Throughout my experiences with these senior agents, I have

received guidance, training, and hands on experience in various investigative techniques

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 4of19 Page ID#:4

including but not limited to, interviewing, surveillance, financial analysis, and other investigative
techniques, including with respect to the identification and tracing of illicit proceeds.
I. PURPOSE OF AFFIDAVIT

4, This affidavit is made in support of a criminal complaint and arrest warrant for
ADAM JOINER for wire fraud, engaging in transactions with criminally involved property, and
aggravated identity theft, in violation of a violation of 18 U.S.C. §§ 1343, 1957, and 1028A, as
well as an application for a search warrant for 441 3rd Street, Manhattan Beach, California
90266 (the “SUBJECT PREMISES”), described in Attachment A, for the items described in
Attachment B.

5. The facts set forth in this affidavit are based upon my personal observations, my
training and experience, and information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the
requested complaint and warrants and does not purport to set forth all of my knowledge of or
investigation into this matter. Unless specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance and in part only.

Ill. PREMISES TO BE SEARCHED

6. The SUBJECT PREMISES is the property described in Attachment A, which is
incorporated herein by reference.

IV. ITEMS TO BE SEIZED

7, The items to be seized, which are the evidence, fruits, and instrumentalities of
violations of wire fraud, money laundering, and aggravated identity theft, in violation of 18
U.S.C. §§ 1343, 1956, 1957, and 1028A, are set forth in Attachment B, which is incorporated
herein by reference.

| V. STATEMENT OF PROBABLE CAUSE

8. My investigation has shown that ADAM JOINER orchestrated a fraud scheme in

which he made false representations—and employed forged documents—to convince foreign

investment firms to invest millions in a film project dubbed Legends. JOINER repeatedly

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page5of19 Page ID#:5

claimed to have entered distribution agreements with major film distributors, such as Netflix,
Inc., and Storyteller Distribution Co., LLC, doing business as Amblin Partners (““Amblin”), and
even presented to the investors documents he claimed were executed agreements. In reality, he
had entered into no such distribution agreements and had done little to no work in producing a
film using the investment funds he was provided. Instead, he spent much of the money on
himself, including buying a house in Manhattan Beach for over $5 million. |

9, From my review of bank records, I know that there is a bank account ending in -
0230 held at Bank of America in Manhattan Beach, California, in the name of “Legends Film
Co, LLC” (the “Legends Bank Account’), and that JOINER was the sole signatory on the bank

account.

A. Korean Investment Firm Invests Millions Based on JOINER’s False
Representation

10. Based on my investigation to date and review of publicly available records, Korea
Investment Global Contents Fund (““KIGCF”) is an investment fund based in South Korea. Its
assets are managed by Korean Investment Partners Co., Ltd. (“KIP”).

11. [have personally interviewed Paul Huh, who worked as a director with KIP from
May 2015 to October 2017, as well as Yosep Jeon, executive director at KIP and formerly Huh’s
supervisor. KIP, through its attorneys, has also provided me with copies of email
correspondence. Based on these interviews and my review of the emails and publicly available
records, I know the following:

a. In late 2015, John Yi, an acquaintance of Paul Huh, introduced him to
JOINER, who owned a film production company called Dark Planet Pictures, LLC. JOINER
claimed to be seeking investment money to produce a film called Legends: an anachronistic
mash-up of legendary and historical figures from nineteenth century America, such as Davy
Crockett, Calamity Jane, Paul Bunyan, and John Henry. Huh was furnished with a screenplay for
Legends, written by JOINER’s brother, Andrew Joiner. Huh and JOINER communicated by

 

1 Huh recalled that JOINER informed him.in 2017 that the name of Legends would be
changed to Folkwar.

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page6of19 Page ID #:6

email and telephone and also met in person. Based on their residences and the contents of many
of their communications referencing locations, Huh was generally based in South Korea and
JOINER in Southern California during the telephone and email communications.

b. Eventually, JOINER informed Huh that Netflix had expressed interest in
distributing Legends.

i. For example, on February 9, 2016, JOINER emailed Huh to tell
him that “things have begun to pick up steam with Netflix as a potential distributor of the film. I
have another meeting with them this week.”
il. On February 12, 2016, JOINER sent Huh a follow-up email telling
him, “On Netflix, I had another good meeting with them yesterday and expect to receive a
contract from them by the end of the week.”
| C. Before KIP representatives signed off on an agreement to invest in

Legends, Huh pressed JOINER to provide a copy of the latter’s distribution agreement with
Netflix. On April 5, 2016, for instance, Huh emailed JOINER, instructing him, “Per our
conversation, please ask... someone at Netflix to fax it again tomorrow and also send it to the
gmail accounts below from Netflix domain email.” The following day, Huh wrote again, saying,
“Tn regards to validation on closing of the agreement between Netflix and [Dark Planet Pictures]
on Legends[,] [p]lease make sure that we have it in both fax and email by our tomorrow
morning.”

d. On April 7, 2016, Paul Huh received a fax bearing a Netflix cover sheet.
Included in the transmission was a letter, dated April 5, 2016, purporting to “confirm that an
agreement between Netflix, Inc and Dark Planet Pictures, LLC was executed March 312016,”
The letter was signed by an individual identified as “Vice President, Business & Legal
Affairs/Content Acquisition” (“Executive 1”). That same day, JOINER also forwarded an email,
purportedly from Executive 1, using an email address from a Netflix email domain, that attached

a purported distribution agreement between Netflix and Dark Planet Pictures.

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 7of19 Page ID #:7

e. Similarly, JOINER forwarded Huh an email chain on April 8, 201 6, with
the purported distribution agreement attached. The chain included a purported email from a
Netflix Vice President (“Executive 2”) stating, “Look forward to making this movie!”

f. The distribution agreement, dated March 31, 2016, and attached to the
April 7 and April 8 emails described above, was signed by JOINER on behalf of Dark Planet
Pictures. On behalf of Netflix, the agreement was purportedly signed by the Chief Content
Officer for Netflix (“Executive 3”).

i. I interviewed Executive 1 by telephone on August 5, 2019, at
which time I reviewed with him both the fax and email chain he had purportedly signed.
Executive 1 had worked at Viacom as Vice President of Business & Legal Affairs for Content
Distribution, and while he had done some limited contract work with Netflix, he had never been
directly employed by Netflix. Executive 1 confirmed that he did not know JOINER, that he had
no knowledge of Dark Planet Pictures, that the signature from the fax was not his, and that he
had neither sent nor received the email chain.

ii. I interviewed Executive 2 in person on June 19, 2019. Executive 2
had, in fact, previously served as Vice President for Content at Netflix at the time of the
purported distribution agreement. Executive 2 confirmed that he never met or communicated
with JOINER or his brother, and that he had no knowledge of Netflix ever participating in talks
to distribute a film called Legends or doing business with Dark Planet Pictures.

iil. I interviewed Executive 3 in person on June 26, 2019, at which
time I showed him a copy of the purported distribution agreement between Netflix and Dark
Planet Pictures. Executive 3 confirmed that the signature was not his, that the document was not
consistent with distribution agreements Netflix used, and that he rarely signed such documents
during the time period of March 2016. Executive 3 did not recognize the name of JOINER, his
brother, Dark Planet Pictures, or Legends, and had no record of Netflix doing business with any

of them.

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 8of19 Page ID #:8

12. [have reviewed a formal investment agreement that KIGCF and Dark Planet
entered into on April 9, 2016. As part of the terms, KIGCF agreed to invest at least $8 million by
depositing it the Legends Bank Account. Paragraph 8(2)(e) of the agreement specifies that the
“existence of the Distribution Agreement between [Dark Planet] and Netflix, Inc. is a material
basis for [KIP’s] decision to invest in the Motion Picture.” JOINER signed the agreement on
behalf of both Legends Film Co, LLC and Dark Planet Pictures, LLC.

13. Based on my review of records for the Legends Bank Account, I know that KIP

caused KIGCF to wire $4 million—the first half of its investment—into the account on April 14,

2016.
B. _ Chinese Investment Firm Invests Millions Based on JOINER’s
Misrepresentations
14. Based on my investigation to date and review of publicly available records, Star

Century Pictures Co., Ltd. (“Star Century”) is an investment firm based in the People’s Republic
of China. PGA Yungpark Capital Ltd (“Yungpark”) is an affiliate of Star Century.

15. Based on my review of publicly available documents, I learned that, the month
after receiving the first $4 million installment from KIGCF in April 2016, JOINER engaged in
similar fraudulent conduct with Star Century:

a. On May 25, 2016, Star Century and Yungpark entered into an investment
agreement, which I have also reviewed, with JOINER acting on behalf of Dark Planet and
Legends Film Co. Paragraph 9(2)(e) of the investment agreement specifies that the “existence of
the Distribution Agreement, under which [Netflix] is committed to acquire the distribution right
to the Motion Picture . . . is a material basis for [Star Century’s] decision to invest in the Motion
Picture.” Appended to the investment agreement as “Exhibit A” was the same fraudulent
distribution agreement provided to KIP and purportedly signed by Executive 3. Yungpark wired

$6 million into the Legends Bank Account a few days later on June 3, 2016.

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 9of19 Page ID #:9

C. Defendant Continues to Lie After Initial Investments by KIGCF and
Yungpark

16. From my review of emails provided by KIP, I know that, subsequent to these
investments, JOINER continued to provide updates concerning the supposed status of Legends
film production: |

a. For example, on June 29, 2016, JOINER informed Huh by email, “[ W]e
are expecting to secure Don Murphy by this Friday to be our ‘name’ Producer for the film. Don
has done all of the Transformers movies and several others. He has discussed wanting to bring in
Michael Bay to direct so we plan to explore that.”

b. In another email, dated October 1, 2016, JOINER wrote Paul Huh from
KIP and Ma Xue from Star Century, “Director: We agreed to terms verbally yesterday with
Guillermo del Toro and his agent.”

i. On August 9, 2019, I interviewed Don Murphy in person. He
explained to me that he had, in fact, been retained by JOINER to produce his film (now called
Folkwar) and verified that he had entered into a Producer Agreement with JOINER dated
December 19, 2016, with Murphy to receive $1.2 million for his services. Murphy noted that,
because JOINER did not have an established track record of successful film production, the
agreement was crafted to involve the use of an escrow account and an initial payment of
$600,000 upon execution of the agreement. That $600,000 payment was made.

ii. Murphy stated that JOINER had not indicated that any film
distributor was on board to distribute his movie. Indeed, one of the services Murphy would be
expected to render as producer would be securing a distributor for the film. Though Murphy had
taken steps toward the production of the film, such as contacting agents and film talent, no actor
ot director had committed to the film—including Guillermo del Toro. Eventually, JOINER
notified him that he would be closing the escrow account, and to mitigate the risk of loss,

Murphy had JOINER transfer him $200,000 from the escrow account.

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 10o0f19 Page ID #:10

til. Murphy explained that the film never reached the preproduction —
stage, nor was any distributor ever secured. He stated that, around the summer of 2017, he had
emailed JOINER to end their business relationship and has not heard from JOINER since.

C. JOINER eventually informed KIP representatives that he was attempting

to bring on Amblin to replace Netflix as film distributor for Legends. On December 2, 2016,
John Yi emailed KIP personnel a purported “memorandum of understanding” between Dark
Planet Pictures and Amblin and dated December 1, 2016. The memorandum of understanding
provided that Amblin would distribute Le gends, and the document contained supposed signatures
from JOINER and Amblin’s CEO (“Executive 4”).

i. I interviewed Executive 4 by telephone on May 29, 2019.
Executive 4 is currently the President of Epix but was, in fact, CEO of Amblin from November
1, 2014, until September or October 2017. Executive 4 did not know JOINER, Dark Planet
Pictures, or Legends, and verified that he had never entered into any contracts concerning them.
Executive 4 also reviewed the memorandum of understanding and confirmed the signature it
bore was not his.

dd JOINER also sent John Yi a “Termination Agreement” supposedly
terminating the distribution agreement between Dark Planet Pictures and Netflix as of December
19, 2016. Yi forwarded the “Termination Agreement” to KIP personnel by email on December
21, 2016. This document bore a signature for Executive 2 as well as JOINER.

i. As mentioned above, I interviewed Executive 2. He explained to
me that not only was this letter a forgery, but that the time frame made no sense: Executive 2’s
employment with Netflix ended on December 1, 2016, and he had physically left the office
several weeks prior to that date.
17. Based on the representations concerning the new distribution agreement with
Amblin, KIGCF entered a “first amendment” to its original investment agreement with Dark

Planet Pictures. Paragraph 2.3(e) of the first amendment specifies, “The existence of the

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 11o0f19 Page ID #:11

Distribution Agreement between [Dark Planet] and Storyteller Distribution Co, LLC is a material
basis for [KIP’s] decision to invest in the Motion Picture.”

18. From my review of bank records, I know that KIGCF wired an additional $4
million into the Legends Bank Account on January 11, 2017.

D. The Fraud Revealed

19. Inthe months after this wire transfer, JOINER provided excuses for delays in
filming along with assurances that he could reimburse investors’ money. Through my review of
emails provided by KIP, I learned the following:

a, On March 22, 2017, JOINER emailed Paul Huh with a status update and
attached a bank statement for his Legends Bank Account. For the period of February 8, 2017, to
March 7, 2017, it reported a balance of $11,799,670.55.

1. In reviewing records for the Legends Bank Account, I have
verified that the statement JOINER emailed on March 22, 20 7, was a forgery. The true
statement for that account—which actually spans February 1 to February 28—shows a balance
of just $32,628.93 for the month.

b. On March 31, JOINER emailed Huh to explain that filming was delayed

‘because of “internal politics with Amblin/Universal”—“[o]nce Bradley Cooper turned down the
agreement with Universal . . . Universal decided to refuse payment to Amblin.”

C, Eventually, KIP requested that its investment be refunded, and JOINER
agreed in an April 10, 2017, email that the funds could be returned “immediately.”

d. JOINER and KIP entered into a second amendment to the investment
agreement, which I reviewed, with JOINER agreeing to return the $8 million KIP had invested in
Legends. The effective date of the agreement is May 8, 2017.

e. JOINER, however, did not return the funds. KIP made efforts to
investigate through John Yi, which resulted in JOINER emailing John Yi on July 13, 2017. In

the email, JOINER stated, “I understand you attempted to contact Don Murphy and his office

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 12o0f19 Page ID #:12

this afternoon. Please cease and desist any attempts at contacting Mr. Murphy, whether in person
or by phone, or it shall be deemed harassment.”
E. Financial Records
20. As set forth above, I have reviewed bank records for the Legends Bank Account
and confirmed the following wire transfers:
a. April 14, 2016, deposit of $4 million from KIGCF (before this transfer,
the balance on the account was the $100 deposited upon its being opened on January 4, 2016);
b. - June 3, 2016, deposit of $6 million from Yungpark; and
C, January 11, 2017, deposit of $4 million from KIGCF.

I have confirmed with Bank of America that these transfers originated from outside the United
States—South Korea, in the case of KIGCF and China, in the case of Yungpark.

21, Other than the foregoing international wire transfers, the only deposits into the
Legends Bank Account that I saw from January 2016 through March 2017 were a $10,000
transfer from an account in the name of Allison Joiner, whom I believe to be JOINER’s wife
based on my review of law enforcement databases; a document submitted to California Investors
Escrow dated June 28, 2016, that was signed by JOINER and Allison Joiner in which they
indicated that they were husband and wife; and records for their Bank of America joint checking
account. The account also shows a $600,000 counter credit from August 12, 2016, that appears
to represent a recalled check for the same amount that was listed as a customer withdrawal on
July 26, 2016.

22.  Inreviewing records for this account, I have also observed several withdrawals
and debits that appear unrelated to the production of the film Legends. These include:

a. April 15, 2016, transfer of $800,000 to a joint account in the names of
JOINER and Allison Joiner;

b. June 27, 2016, transfer of $160,500, to California Investor Escrow. My
review of documents obtained from California Investor Escrow indicates that this was a security

deposit for the purchase of the SUBJECT PREMISES;

10

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 13 0f19 Page ID #:13

C. August 12, 2016, transfer of $5,192,916.92 to California Investor Escrow.
My review of documents obtained from California Investor Escrow indicates that this transfer
was the balance of the amount owed for the purchase of the SUBJECT PREMISES;

d. September 21, 2016, transfer of $120,000 to a joint account in the names
of JOINER and Allison Joiner;;

e. January 13, 2017, transfer of $4,300,000 to another bank account in the
name of Stock Car Willie, LLC;

f. January 30, 2017, transfer of $60,000 to another bank account in the name
of Stock Car Willie, LLC;

g, June 2, 2017, transfer of $400,000 to a joint account in the names of
JOINER and Allison Joiner; and

h. June 9, 2017, transfer of $25,000 to a joint account in the names of
JOINER and Allison Joiner.

F. JOINER’s Connection to the SUBJECT PREMISES

23. As described above, JOINER’s bank and escrow records show that he purchased
the SUBJECT PREMISES in August 2016. Los Angeles County Registrar records also indicated «
that the deed to the SUBJECT PREMISES had been filed in August 2016 under JOINER’s
name.

24, On July 18, 2019, 1 conducted surveillance at the SUBJECT PREMISES after
familiarizing myself with JOINER’s appearance based on his California Department of Motor
Vehicles photograph and physical descriptions I have previously received. During surveillance, I
saw an individual walk onto a balcony of the SUBJECT PREMISES in the morning whom I
recognized to be JOINER.

 

2 From my review of Bank of America records for this account, I learned that it was
opened on October 21, 2016, and that JOINER was listed as the sole signer. The film website
IMDb also lists an entry for a film called Stock Car Willie, and provides the following synopsis:
“An African-American driver turns the world of NASCAR upside down.”
https://www.imdb.com/title/tt5753852/plotsummary. Stock Car Willie is listed as in
development.

11

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 14o0f19 Page ID #:14

25. On August 5, 2019, I reviewed records from a law enforcement database, which
indicated that JOINER was still in control of the SUBJECT PREMISES. Based on my review of
financial and property records and the surveillance I conducted, I believe JOINER still lives at
the SUBJECT PREMISES.

G. Training and Experience in Investigating Financial Offenses

26. Based on my training and experience, and information from other experieticed
investigators of fraud offenses, I know the following:

a. Individuals involved in fraud schemes often use the proceeds of the fraud
to purchase expensive items, or store the proceeds in the form of cash to make it more difficult to
trace.

b. Typically, individuals involved in fraud schemes maintain evidence where
it is close at hand and safe, such as in their residences, vehicles, and digital devices, which are
also commonly stored in their residences and vehicles. Indeed, in this case, JOINER appears to
have made substantial use of digital devices to communicate in furtherance of the scheme by
email. I know that individuals who commit crimes with the aid of electronic devices do not
readily discard them, as computers, tablets and cell phones are expensive items that are typically
used for years before being upgraded or discarded. Computers, tablets and cell phones can be
used to communicate between co-conspirators and may contain information relating to the crime
under investigation. And, even when those who use digital devices to commit fraud do upgrade
them, they often transfer data across devices, such as contact lists, email and text.
communications, and documentary records.

C. Individuals involved in fraud frequently keep the most damaging evidence
and/or proceeds of the scheme at their residences and in their vehicles to help conceal the fraud
from third parties, such as coworkers who may have access to such documents at the workplace.
Proceeds such as cash and gifts are easier to conceal at the fraudster’s residence rather than in

plain view of coworkers.

12

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 15o0f19 Page ID #:15

d. More sophisticated or cagey criminals may rent public storage units, safe
deposit boxes, or other third-party space to further distance themselves from incriminating
evidence or to hide their illicit profits from law enforcement or civil litigants. Such individuals
typically maintain items relating to those third-party locations at their homes, such as keys,
addresses, and leasing documents. | |

27. The requested search warrant seeks not only to seize evidence of crimes but also
the “fruits of crime” and “property designed for use, intended for use, or used in committing a
crime.” Fed. R. Crim. P. 41(c). Even long after a crime has been completed, the illicit proceeds
of a crime often still exist, frequently secreted in forms or locations difficult to detect by law
enforcement. For that reason, there is probable cause to seize evidence pertaining to JOINER’s
current assets, such as his ownership of the SUBJECT PREMISES, which was purchased using
funds derived from his investment fraud scheme.

H. Summary of Criminal Charges

28.  Based.on the foregoing facts, I submit that there is probable cause to charge the
following crimes:

a. Wire Fraud: As described above, on April 7, 2016, JOINER knowingly
and with intent to defraud caused an email to be sent to Paul Huh in South Korea that attached
the forged distribution agreement with Netflix. In reality, JOINER had entered into no such
agreement with Netflix to distribute Legends. |

b. Engaging in Financial Transactions with Criminal Proceeds: By
transferring $5,192,916.32 from the Legends Bank Account to California Investor Escrow on
August 12, 2016, to purchase the SUBJECT PREMISES, JOINER engaged in a monetary
transaction affecting interstate commerce in criminally derived property of more than $10,000.
At the time, only $10,100 in the Legends Bank Account was derived from sources other than
KIGCF or Yungpark.

C. Aggravated Identity Theft: JOINER knowingly used the name of

Executive 3—whose initials are T.S.—in connection with the wire fraud described above by

13

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 16 of19 Page ID #:16

representing, through the forged Netflix distribution agreement, that Executive 3 had signed the

agreement.

VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

29. Based on my training, experience, and information from those involved in the
forensic examination of digital devices, I know that the following electronic evidence, inter alia,
is often retrievable from digital devices:

a. Forensic methods may uncover electronic files or remnants of such files
months or even years after the files have been downloaded, deleted, or viewed via the Internet.
‘ Normally, when a person deletes a file on a computer, the data contained in the file does not
disappear; rather, the data remain on the hard drive until overwritten by new data, which may
only occur after a long period of time. Similarly, files viewed on the Internet are often
automatically downloaded into a temporary directory or cache that are only overwritten as they
are replaced with more recently downloaded or viewed content and may also be recoverable

months or years later.
b. Digital devices often contain electronic evidence related to a crime, the
' device’s user, or the existence of evidence in dther locations, such as, how the device has been
used, what it has been used for, who has used it, and who has been responsible for creating or
maintaining records, documents, programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are not kept in places where the user
stores files, and in places where the user may be unaware of them. For example, recoverable data
can include evidence of deleted or edited files; recently used tasks and processes; online

nicknames and passwords in the form of configuration data stored by browser, e-mail, and chat

 

3 Ag used herein, the term “digital device” includes any electronic system or device
capable of storing or processing data in digital form, including central processing units; desktop,
laptop, notebook, and tablet computers; personal digital assistants; wireless communication
devices, such as paging devices, mobile telephones, and smart phones; digital cameras; gaming
consoles; peripheral input/output devices, such as keyboards, printers, scanners, monitors, and
drives; related communications devices, such as modems, routers, cables, and connections;
storage media; and security devices.

14

 
Case.2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 17 of19 Page ID #:17

programs; attachment of other devices; times the device was in use; and file creation dates and
sequence. |

C. The absence of data on a digital device may be evidence of how the device
was used, what it was used for, and who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the device was being controlled
remotely by such software.

d. Digital device users can also attempt to conceal data by using encryption,
steganography, or by using misleading filenames and extensions. Digital devices may also
contain “booby traps” that destroy or alter data if certain procedures are not scrupulously
followed. Law enforcement continuously develops and acquires new methods of decryption,
even for devices or data that cannot currently be decrypted.

30. Based on my training, experience, and information from those involved in the
forensic examination of digital devices, I know that it is not always possible to search devices for
data during a search of the premises for a number of reasons, including the following:

e, Digital data are particularly vulnerable to inadvertent or intentional
modification or destruction. Thus, often a controlled environment with specially trained
personnel may be necessary to maintain the integrity of and to conduct a complete and accurate
analysis of data on digital devices, which may take substantial time, particularly as to the
categories of electronic evidence referenced above. Also, there are now so many types of digital
devices and programs that it is difficult to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

f. Digital devices capable of storing multiple gigabytes are now
commonplace. As an example of the amount of data this equates to, one gigabyte can store close
to 19,000 average file size (300kb) Word documents, or 614 photos with an average size of

1.SMB.

15

 
Case 2:19-mj-03346-DUTY Document 1 Filed 08/13/19 Page 18 of 19 Page ID #:18

31. The search warrant requests authorization to use the biometric unlock features of
a device, based on the following, which I know from my training, experience, and review of
publicly available materials: |

g. Users may enable a biometric unlock function on some digital devices. To
use this function, a user generally displays a physical feature, such as a fingerprint, face, or eye,
and the device will automatically unlock if that physical feature matches one the user has stored
on the device. To unlock a device enabled with a fingerprint unlock function, a user places one
or more of the uset’s fingers on a device’s fingerprint scanner for approximately one second. To
unlock a device enabled with a facial, retina, or iris recognition function, the user holds the
device in front of the user’s face with the user’s eyes open for approximately one second.

h. In some circumstances, a biometric unlock function will not unlock a
device even if enabled, such as when a device has been restarted or inactive, has not been
unlocked for a certain period of time (often 48 hours or less), or after a certain number of
unsuccessful unlock attempts. Thus, the opportunity to use a biometric unlock function even on
an enabled device may exist for only a short time. I do not know the passcodes of the devices
likely to be found in the search.

| i. . Thus, the warrant I am applying for would permit law enforcement
personnel to, with respect to any device that appears to have a biometric sensor and falls within
the scope of the warrant: (1) depress JOINER’s thumb and/or fingers on the device(s); and
(2) hold the device(s) in front of JOINER’s face with his or her eyes open to activate the facial-,
iris-, and/or retina-recognition feature.
32. Other than what has been described herein, to my knowledge, the United States
has not attempted to obtain this data by other means. .
VII. CONCLUSION
33. For all the reasons described above, there is probable cause to believe that ADAM
JOINER has committed wire fraud, engaging in transactions with criminally involved property,

and aggravated identity theft, in violation of a violation of 18 U.S.C. §§ 1343, 1957, and 1028A,

16

 
Case 2:19-mj-03346-DUTY Document1 Filed 08/13/19 Page 19o0f19 Page ID #:19

and that evidence, contraband, fruits, or instrumentalities of acts of wire fraud, money
laundering, and aggravated identity theft, in violation of 18 U.S.C. §§ 1343, 1956, 1957, and
1028A, as described above and in Attachment B of this affidavit, will be found in a search of the

SUBJECT PREMISES, as further described above and in Attachment A of this affidavit.

 

NATHAN CHERNEY, Special Agent
Federal Bureau of Investigation

Subscribed to and sworn before me
this day of August, 2019.

 

THE HONORABLE JOHN E. MCDERMOTT
UNITED STATES MAGISTRATE JUDGE

17

 
